958 F.2d 372
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger Ray SPARKS, Petitioner-Appellant,v.H. Gary WELLS, Respondent-Appellee.
No. 91-2093.
United States Court of Appeals, Sixth Circuit.
March 17, 1992.

1
Before BATCHELDER, Circuit Judge, LIVELY, Senior Circuit Judge, and ANNA DIGGS TAYLOR, District Judge.*

ORDER

2
Roger Ray Sparks appeals the district court's order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   He moves for the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Following a jury trial, Sparks was convicted on one count of first degree murder and one count of first degree felony murder.   He was sentenced to serve life imprisonment.   The conviction for first degree murder was affirmed by the Michigan Court of Appeals;  the conviction for felony murder was reversed as duplicative.   The Michigan Supreme Court denied leave to appeal.


4
Sparks raised six issues in his petition for a writ of habeas corpus.   The first three issues concern the felony murder conviction and were dismissed as moot by the district court.   Only the remaining three issues were considered on the merits.


5
Sparks claimed that the murder conviction was based on evidence obtained as a result of an illegal search, that the evidence was insufficient to support a finding of premeditation, and that pretrial statements were induced by promises of leniency, obtained in violation of petitioner's Sixth Amendment right to counsel and resulted from an illegal arrest.


6
The matter was referred to a magistrate judge who determined that the claims lacked merit and recommended that the petition be denied.   Following de novo review in light of Sparks's objections, the district court adopted the magistrate judge's recommendation and denied the petition.


7
Upon review, we conclude that the district court properly denied the petition for a writ of habeas corpus.


8
Accordingly, the motion for appointment of counsel is denied.   The district court's order is affirmed for the reasons stated in its opinion and order adopting the recommendation of the magistrate judge.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation